Exhibit23.2 Consent of Independent Registered Public Accounting Firm We hereby consent to the reference to our firm under the caption “Experts” in this Registration Statement (FormS-3) and related Prospectus of Arabian American Development Company(the Company) for the registration of common stockand warrants and to the incorporation by reference therein of our reports dated March 13, 2009 relating to the consolidated financial statements, the effectiveness of the Company’sinternal control over financial reporting, and schedule appearing in the Company’s Annual Report (Form 10-K) for the year ended December31, 2008, filed with the Securities and Exchange Commission. /s/Travis, Wolff & Company, L.L.P. Dallas,
